251 F.2d 381
Leon Ellsworth COOK, Appellant,v.UNITED STATES of America, Appellee.
No. 13806.
United States Court of Appeals District of Columbia Circuit.
Argued December 5, 1957.
Decided December 26, 1957.

Appeal from the United States District Court for the District of Columbia; Luther W. Youngdahl, Judge.
Mr. Philip W. Amram, Washington, D. C. (appointed by this court) for appellant.
Mr. E. Tillman Stirling, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., Lewis Carroll and Thomas Flannery, Asst. U. S. Attys., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and WASHINGTON and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant was indicted for first degree murder, convicted of second degree murder, and appeals. At the trial, the appellant sought to establish self-defense.


2
Counsel appointed by this court has conscientiously examined the record and has presented all questions about which some contention could reasonably be made. As a result he has vigorously pressed upon us three points admittedly not raised in the District Court but which he asks us to consider under the provisions of F.R.Crim.P. 52(b), 18 U.S. C.A.1


3
We have carefully reviewed the entire stenographic record of the trial and find no error affecting substantial rights. The defendant was accorded a fair trial, had the assistance of competent counsel in the District Court for his defense, and no good reason exists for disturbing the judgment.


4
Affirmed.



Notes:


1
 "Plain errors or defects affecting substantial rights may be noticed although they were not brought to the attention of the court."